COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and Senior Judge Clements
UNPUBLISHED




              HARRY LEE WALKER
                                                                               MEMORANDUM OPINION*
              v.     Record No. 0312-18-1                                          PER CURIAM
                                                                                   MARCH 5, 2019
              CITY OF HAMPTON DEPARTMENT
               OF SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                                                Walter J. Ford, Judge

                               (Joshua A. Goff; Goff Voltin, PLLC, on brief), for appellant.

                               (Kendall Bynum, Assistant City Attorney; Lola Rodriguez Perkins,
                               Senior Deputy City Attorney; Rachel E. Madden, Guardian ad litem
                               for the minor child; Riley Law, PLLC, on brief), for appellee.


                     Harry Lee Walker (father) appeals the circuit court orders terminating his parental rights and

              approving the foster care goal of adoption. Father argues that the circuit court erred by

              (1) approving the foster care goal of adoption because the City of Hampton Department of Social

              Services (the Department) failed to prove that the goal of adoption was in the child’s best interests

              and that reasonable efforts were made to reunite the child with his parents and (2) terminating

              father’s parental rights under Code § 16.1-283(C)(1) and (C)(2) because the Department failed to

              offer sufficient evidence to support the termination. Upon reviewing the record and briefs of the

              parties, we conclude that this appeal is without merit. Accordingly, we summarily affirm the

              decision of the circuit court. See Rule 5A:27.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         BACKGROUND1

       “On appeal, ‘we view the evidence and all reasonable inferences in the light most

favorable to the prevailing party below, in this case the Department.’” Farrell v. Warren Cty.

Dep’t of Soc. Servs., 59 Va. App. 375, 386 (2012) (quoting Jenkins v. Winchester Dep’t of Soc.

Servs., 12 Va. App. 1178, 1180 (1991)).

       Lela Weiford and father have one child together, S.W. Mother is the biological mother to

six other children, M.W., X.W., K.W., Z.B.W., Z.J.W., and V.W. The Department first became

involved with mother and her children when a dog bit Z.B.W. and S.W. on two different dates in

2015. Both of the children required medical treatment for the dog bites. The Department offered

family support and child care services, but mother refused the services because she “did not want

anyone in her home or caring for her children.”

       On May 1, 2016, the Department again became involved with mother and the children

after V.W., who was ten months old at the time, almost drowned. Mother reported that she was

taking a shower with V.W. and Z.J.W., who was two years old at the time. She left the bathroom

to get dressed and thought her boyfriend, Juan Alcala, was watching the children.2 When Alcala

came into the bedroom, mother asked Alcala about the children. They ran back to the bathroom

and found V.W. under the water because the tub drain was broken. V.W. was blue and

unresponsive. M.W. ran next door and asked the neighbors to call 911, while mother and Alcala



       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record for purposes of resolving the issues raised by appellant. Evidence
and factual findings below that are necessary to address the assignments of error are included in
this opinion. Consequently, “[t]o the extent that this opinion mentions facts found in the sealed
record, we unseal only those specific facts, finding them relevant to the decision in this case.
The remainder of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va.
283, 288 n.1 (2017).
       2
           Alcala was the biological father to the three youngest children, Z.B.W., Z.J.W., and
V.W.
                                                -2-
performed cardio-pulmonary resuscitation. First responders revived V.W. and transported him to

the hospital. The hospital staff noticed that V.W. had a purple bruise on his right eyelid and that

mother was “aggressive” with him. When asked about V.W.’s bruise, mother said that the day

before, on April 30, 2016, Z.J.W. had knocked a chair off a table, and it hit V.W.

       The next day, on May 2, 2016, the Department removed all seven of the children from

mother’s care. The three oldest children, who ranged in age from ten years old to seven years

old, were placed in one foster home, and the four youngest children, who ranged in age from four

years old to one year old, were placed in another nearby foster home.

       At the time of the removal, father was incarcerated; however, he was released from

prison on September 6, 2016. Father contacted the Department and scheduled a meeting for

September 27, 2016. Father did not appear for the meeting. The Department met father at a

court hearing on October 11, 2016, and scheduled another meeting for October 14, 2016. Again,

father did not appear for the meeting. The Department had no further contact with father. At the

time of the circuit court hearing, he was incarcerated again.

       Meanwhile, the Department required mother to complete a parental capacity evaluation,

which the evaluator completed on June 16, 2016. The evaluator expressed concern about mother

deferring to Alcala, who was not a “safe independent care provider,” for “primary care, limit

setting, supervision, and discipline” of her children. The evaluator opined that mother had “an

ongoing high risk for maladaptive parenting and inadequate supervision.” Based on the

recommendations of the evaluator, the Department required mother to participate in parenting

classes, a substance abuse treatment program, domestic violence and relationship classes,

one-on-one parent mentoring services, and intensive individual psychotherapy. Mother

completed the counseling services and four parenting courses. She also completed the substance

abuse treatment program and had all negative drug screens. Mother actively participated in

                                               -3-
visitation with her children. Although she had some financial struggles, mother maintained a job

and housing.

       By March 24, 2017, mother had made sufficient progress to permit the Department to

start the process of allowing a trial home placement with the children and mother. The

Department informed mother that Alcala, who had been diagnosed with schizoaffective disorder,

was not allowed in the home because the children were not safe around him. The Department

was concerned that Alcala was too “unpredictable,” “angry,” and “verbally aggressive.”

Furthermore, Alcala had not been compliant with his treatment plan for therapy and medication

management. The Department reviewed with mother the steps that she could take if Alcala came

to the house while the children were present.

       On April 1, 2017, the children began day visits with mother at her home, and on April 28,

2017, they started overnight visits. On April 30, 2017, the Department transitioned the four

youngest children for a trial home placement.

       On May 1, 2017, the Department learned that Alcala had been at the home while the

children were present. Alcala had disciplined M.W. and “pushed him out the front door and

threw his shoes at him.” On May 2, 2017, the Department met with mother, who reported that

Alcala had been to the home only one time. The Department warned mother that the children

were at risk of being removed from her home if Alcala was present.

       The children’s guardian ad litem subsequently met with the children and learned that

Alcala had been at the home multiple times and had spent the night while they were present. In

spite of the Department’s instructions, mother continued to allow Alcala to parent and discipline

the children. Upon learning this information, the Department had “grave concerns regarding

her[] ability to keep the children safe due to her poor judgement, lack of growth in increasing her

protective capacity and past CPS [h]istory.” Accordingly, the Department removed the children

                                                -4-
from mother’s home on May 5, 2017, and placed them back in their foster homes. On May 7,

2017, Alcala boarded a bus and moved to California.

       On July 18, 2017, the Department filed petitions for a permanency planning hearing with

the goal of adoption. On August 15, 2017, the City of Hampton Juvenile and Domestic

Relations District Court (the JDR court) approved the goal of adoption for the children. Father

and mother appealed the permanency planning orders to the circuit court. On October 10, 2017

the JDR court entered the orders terminating father’s and mother’s parental rights to their

children. Father and mother also appealed the termination orders to the circuit court.

       On January 26, 2018, the parties appeared before the circuit court. The Department

reported that the children had “some behavior problems and struggles,” but their foster parents

were able to manage their behaviors. The children had established a good rapport with their

foster parents.

       Mother presented letters from several friends, who supported mother and expressed their

willingness to help her as needed. Mother also wrote a letter, expressing her love for the

children and her desire to have the children returned to her. Father was incarcerated, and there

was no evidence presented as to the length of his sentence.

       After hearing all of the evidence and argument, the circuit court found that it was in the

children’s best interests to terminate father’s and mother’s parental rights and approve the goal of

adoption. This appeal followed.3

                                           ANALYSIS

       “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best



       3
         Mother also appealed the circuit court’s rulings. See Weiford v. City of Hampton Dep’t
of Soc. Servs., Record No. 0311-18-1.
                                               -5-
interests.’” Castillo v. Loudoun Cty. Dep’t of Family Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cty. Dep’t of Human Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cty. Dep’t

of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania Cty.

Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

       Father argues that the circuit court erred in finding that the evidence was sufficient to

terminate his parental rights and approve the goal of adoption. Father specifically asserts that the

Department failed to prove that termination of his parental rights to S.W. and the approval of the

goal of adoption were in S.W.’s (or the other children’s) best interests. He further contends that

the Department did not make reasonable efforts to assist mother in remedying the conditions that

led to the children’s foster care placement and to reunite her with the children, especially after

Alcala left Virginia on May 7, 2017.

       The Department argues that father did not raise these specific arguments with the circuit

court, so this Court should not consider them under Rule 5A:18. The Department asserts that

father did not move to strike the Department’s evidence, and his closing argument focused on

giving mother another chance. He never argued against his parental rights being terminated. In

addition, father endorsed the final orders as “Seen and objected to” with no further explanation.

       “No ruling of the trial court . . . will be considered as a basis for reversal unless an

objection was stated with reasonable certainty at the time of the ruling, except for good cause

shown or to enable the Court of Appeals to attain the ends of justice.” Rule 5A:18. “Ordinarily,

endorsement of an order ‘Seen and objected to’ is not specific enough to meet the requirements

of Rule 5A:18 because it does not sufficiently alert the trial court to the claimed error.” Herring

v. Herring, 33 Va. App. 281, 286 (2000) (quoting Lee v. Lee, 12 Va. App. 512, 515 (1991) (en

                                                -6-
banc)). “This Court has held that ‘[c]ounsel may meet the mandates of Rule 5A:18 in many

ways. For instance, counsel may make clear the ground for his objection in a motion to strike the

evidence or in closing argument.’” Moncrief v. Div. of Child Support Enf’t ex rel. Joyner, 60
Va. App. 721, 729 (2012) (quoting Lee, 12 Va. App. at 515). “The purpose of Rule 5A:18 is ‘to

ensure that the trial court and opposing party are given the opportunity to intelligently address,

examine, and resolve issues in the trial court, thus avoiding unnecessary appeals.’” Friedman v.

Smith, 68 Va. App. 529, 544 (2018) (quoting Andrews v. Commonwealth, 37 Va. App. 479, 493

(2002)). “The Court of Appeals will not consider an argument on appeal which was not

presented to the trial court.” Tackett v. Arlington Cty. Dep’t of Human Servs., 62 Va. App. 296,

315 (2013) (quoting Ohree v. Commonwealth, 26 Va. App. 299, 308 (1998)).

       The circuit court terminated father’s parental rights under Code § 16.1-283(C)(1) and

(C)(2). For the first time on appeal, father argues that the circuit court erred by terminating his

parental rights under Code § 16.1-283(C)(1) and that his incarceration was “good cause” for his

failure to maintain contact with S.W. and plan for his future. Furthermore, he does not offer any

arguments as to why his parental rights should not be terminated under Code § 16.1-283(C)(2).

Father never presented any evidence or any argument regarding the termination of his parental

rights. At trial, his arguments focused solely on the request for mother’s parental rights not to be

terminated. Therefore, we will not consider on appeal any of his arguments regarding the

termination of his parental rights.

       Likewise, father raises for the first time on appeal that the Department failed to meet the

statutory criteria for the permanency plan.4 Since father failed to make this specific argument to

the circuit court, we will not consider it. Rule 5A:18. See Tackett, 62 Va. App. at 315.



       4
         Father acknowledges in his brief to this Court that his incarceration prevented him from
being reunited with S.W.
                                               -7-
       Accordingly, the circuit court did not err in terminating father’s parental rights and

approving the goal of adoption.

                                         CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                          Affirmed.




                                               -8-